 

Case 1:19-cv-10895-GBD Document17 Filed 07/07/20 Pageiof1

 

 

 
  
  

 

 

 

 

 

 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #. | ,
wae ne ne ee ee ee reer eee x DATE FILED: “1-7 7°
B.T., individually and on behalf of C.A., a child with a ——o
disability,

Plaintiff, ORDER
-against- 19 Civ. 10895 (GBD)

NEW YORK CITY DEPARTMENT OF EDUCATION, :

Defendant.

GEORGE B. DANIELS, United States District Judge:

The initial conference is adjourned from July 15, 2020 to September 30, 2020 at 9:30 am.

Dated: New York, New York
July 7, 2020
SO ORDERED.

Garg. & Donel

B. DANIELS
ed ates District Judge

 
